DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/5/21.  Claims 1-13, 15-17 have been cancelled.  Claims 14, 18, 21-34 are pending.  Claims 14, 18, 27-28 have been withdrawn.  Claims 21-26, 29-34 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 21-26, 29-34 are rejected under 35 U.S.C. 103(a) as being obvious over Schuller et al. (“The MET Inhibitor AZD6094 (Savolitinib, HMPL-504) Induces Regression in Papillary Renal Cell Carcinoma Patient-Derived Xenograft Models,” Clin. Cancer. Res., 2015, 21, 12, 2811-2819, of record) in view of Albiges et al. (“MET is a potential target across all Papillary Renal Cell Carcinomas: Result from a Large Molecular Study of pRCC with CGH Array and Matching Gene Expression Array,” Clin. Cancer. Res., 2014, 20, 13, 3411-3421). 
The instant claims are directed to a method for treating MET L1195F mutated papillary renal cell carcinoma by administering the c-MET inhibitor, savolitinib.  
Schuller et al. teach that AZD6094 (Savolitinib, HMPL-504) resulted in tumor regressions in two papillary renal cell carcinoma (PRCC) models identified with MET mutations (abstract).  Activating mutations in the kinase domain of MET are found in a majority of hereditary PRCC cases, including both distinct pathologic subtypes, type I and II (page 2811, right column, last full paragraph).  AZD6094 was more potent at clinically relevant doses than both crizotinib and sunitinib (page 2812, left column, 
However, Schuller et al. fail to disclose MET L1195F mutated PPRC.  
Albiges et al. teach that several MET mutations have been identified in both type I and II PPRC using genomic microarray analysis and gene sequencing (abstract), such as L1195F (Table 2 on page 3416).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have administered the MET inhibitor, savolitinib, as taught by Schuller et al., to treat MET L1195F mutated PPRC, as taught by Albiges et al.
A person of ordinary skill in the art would have been motivated to treat MET L1195F mutated PPRC by administering savolitinib because Schuller et al. teaches that savolitinib is useful for treating MET mutated PPRC, in general.  Furthermore, Albiges et al. teaches that L1195F is a particular type of MET mutated PPRC.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating not only PPRC, but also MET L1195F mutated PPRC, by administering savolitinib.

Response to Arguments
Applicant argues that the Schuller reference fails to disclose MET L1195F mutation as a biomarker.  Although Albiges reported the MET L1195F mutation in PRCC patients, the reference failed to functionally investigate it, that is, did not teach whether this MET L1195F mutant is clinically actionable or not.  Therefore, there is no 
This is not persuasive because Schuller was not relied on to teach the specifically claimed MET L1195F mutation since this is an obviousness rejection based on a combination of two references.  Applicant is reminded that the secondary reference, Albiges teaches the MET L1195F mutation in PPRC patients.  Since Schuller already teaches using Savolitinib for treating PRCC with MET mutations, in general, it would be obvious to treat the specific MET L1195F mutation.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Applicant argues that it is common knowledge in cancer therapy that not all possible mutations can be used as actionable biomarkers and the selection is highly unpredictable.  Applicant argues surprising results in the specification showing that Savolitinib therapy was not effective for MET Y1230 mutation in PRCC patients, and only partially effective with the MET M1250T mutant, while the MET L1195F mutant was sensitive to Savolitinib therapy.
This is not persuasive because this showing in the instant specification is not surprising or unexpected because Schuller, again, clearly teaches that using Savolitinib for treating PRCC with MET mutations is known in the art, therefore cannot be surprising or unexpected to one of ordinary skill in the art.  
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627